Citation Nr: 1041281	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for a right knee 
condition.

2.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for a left knee 
condition.

3.  Entitlement to a compensable evaluation for service-connected 
residuals of a right fifth metatarsal fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to January 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
reopening the right and left knee claims because new and material 
evidence had not been received, and denied a compensable 
evaluation for the Veteran's service-connected right foot 
residuals.  The Veteran timely appealed those issues.

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2010 from Seattle, 
Washington; a transcript of that hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  The October 2004 rating decision, which denied service 
connection for right and left knee conditions, is final.

2.  The evidence received since October 2004 is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim of service connection for a 
right knee condition, and raises a reasonable possibility of 
substantiating the claim.

3.  A chronic right knee disability, to include arthritis, did 
not have its onset in service, was not manifested within one year 
of service separation, and is not otherwise related to service.

4.  The evidence received since October 2004 is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim of service connection for a 
left knee condition, and raises a reasonable possibility of 
substantiating the claim.

5.  A chronic left knee disability, to include arthritis, did not 
have its onset in service, was not manifested within one year of 
service separation, and is not otherwise related to service.

6.  The preponderance of the evidence demonstrates that the 
Veteran's symptomatology for residuals of a right fifth 
metatarsal fracture is more closely approximated to moderate 
since May 5, 2005-the date on which he filed his claim for an 
increased evaluation.

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
entitlement to service connection for right knee condition is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2010).

2.  The criteria for service connection for a right knee 
condition have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2010).

3.  New and material evidence has been received, and the claim of 
entitlement to service connection for left knee condition is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2010).

4.  The criteria for service connection for a left knee condition 
have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

5.  The criteria for a 10 percent evaluation, but no more, for 
service-connected residuals of a right fifth metatarsal fracture 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.72, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) defines VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

As to the Veteran's bilateral knee condition claims, the Board 
notes that, specific to requests to reopen, the Veteran must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this appeal, in a 
May 2005 letter, the RO provided notice to the Veteran explaining 
what information and evidence was needed to substantiate a claim 
for service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The October 2005 RO rating 
decision, the subject of this appeal, reflects the initial 
adjudication of the claim after issuance of the May 2005 letter.  

However, an August 2009 letter provided the Veteran with similar 
information contained within the May 2005 letter.  That August 
2009 letter additionally provided information regarding the 
reopening criteria necessary for the Veteran's bilateral knee 
claims, see Kent, supra, as well as information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the August 
2009 letter, and opportunity for the Veteran to respond, the 
April 2010 supplemental statement of the case reflects the last 
readjudication of the Veteran's bilateral knee claims.  Hence, 
the Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

As to the Veteran's claim for a compensable evaluation for his 
service-connected residuals of a right fifth metatarsal fracture, 
a May 2005 letter advised the Veteran to submit evidence that his 
service-connected disability had gotten worse, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  That 
letter further advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability, and the effect 
that the disability has on his employment.  The notice provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., Sep. 4, 
2009) (VCAA notice in a claim for increased rating need not be 
"veteran specific").  

Similar information regarding the types of evidence considered 
when assigning a disability evaluation was provided in an August 
2009 letter, along with the relevant rating criteria for his 
service-connected right foot disability.  That August 2009 letter 
also informed him how disability evaluations and effective dates 
are assigned, and the type evidence which impacts those 
determinations.  See Dingess, supra.  The claim was also last 
adjudicated in April 2010.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and VA examination reports from July 
2005 and December 2009.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
August 2010 Travel Board hearing, along with various written 
statements provided by the Veteran, and by his representative and 
wife, on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted on the claims 
decided herein.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims for reopening and increase, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any of 
these claims herein adjudicated.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this juncture.  
See Mayfield.

Claims to Reopen Due to Receipt of New and Material 
Evidence

Background

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran was denied service connection for right and left knee 
conditions in an October 2004 rating decision.  In that rating 
decision, service connection was denied because the Veteran's 
right and left knee conditions were not shown to exist at that 
time, either currently or in service.

The evidence of record at the time of that rating decision 
consisted of the Veteran's service treatment records and a 
February 1990 VA examination.  The Veteran's service treatment 
records include an induction examination from June 1968, at which 
point the Veteran's right and left knees were shown to be normal, 
and the Veteran did not report or complaint of any "trick" or 
locked knee.  Subsequent service treatment records, including 
physical examinations in August 1972, December 1976, September 
1980, August 1982, March 1983, and February 1987, demonstrate 
that the Veteran's knees were normal and that he did not complain 
of, seek treatment for, or have a diagnosis of any right or left 
knee condition in service.

The Veteran underwent a VA examination in March 1990, two months 
after his discharge from service.  At that time, the Veteran did 
not complain of any right or left knee condition, though he did 
report that he had occasional popping in his knees at that time.  
On examination, his extremities were noted as being normal.

Evidence which has been received since the October 2004 rating 
decision includes private treatment records, a letter from the 
Veteran's private doctor indicating a relationship of the 
Veteran's right and left knee conditions to service, as well as 
October and December 2009 VA examination reports.  

The Veteran's private treatment records indicate that in August 
2002 the Veteran injured himself at work, at which time he tore 
his left meniscus.  X-rays from August 2002 were discussed during 
a September 2002 orthopedic consultation, at which time the 
Veteran's private doctor, Dr. D.L., M.D., indicated that the 
Veteran's left knee was essentially negative except for minor 
degenerative changes.  The Veteran underwent a left knee partial 
meniscusectomy in October 2002, at which time the Veteran was 
diagnosed pre- and post-operatively as having a torn left 
meniscus and osteoarthritis.  A letter from an orthopedic surgeon 
who performed the Veteran's left knee surgery in October 2002, 
Dr. K.M.O., M.D., indicated that the Veteran had a lateral left 
meniscus tear and mild degenerative changes.  Dr. K.M.O. noted 
that the meniscus tear was acute and related directly to the 
Veteran's August 2002 work injury.

The private treatment records also reveal that the Veteran was 
diagnosed with mild degenerative joint disease (DJD) of the left 
knee in August 2002.  Other private treatment records indicate 
that the Veteran was diagnosed with right knee osteoarthritis in 
December 2004.

Private treatment records prior to the Veteran's work-related 
accident in August 2002 demonstrate that the Veteran was having 
gait problems which were associated with a diagnosis of 
cerebellar ataxia and atrophy.  The Veteran first sought 
treatment for this condition in January 2001, at which time the 
Veteran was complaining of shaking and knee pain which was 
getting progressively worse over the past year.  At that time, 
Dr. D.L. diagnosed the Veteran with a generalized tremor and gait 
instability, which he suspected was due to prolonged alcohol use.  
The Veteran was referred to several specialists by Dr. D.L., who 
concurred that the Veteran's gait instability was due to 
cerebellar ataxia secondary to alcohol use.  

A May 2009 letter from Dr. D.L. indicated that it was Dr. D.L.'s 
opinion that the Veteran's gait was disturbed as a result of his 
breaking his right foot in 1975.  He indicated that the Veteran's 
right and left osteoarthritis developed as a result of this 
injury and subsequent gait disturbance.  He concluded that the 
bilateral knee condition should therefore be considered rated to 
military service on a more probable than not basis.

The Veteran underwent VA examination in October and December 
2009.  The October 2009 VA examiner diagnosed the Veteran with 
bilateral knee strain, but did not render an opinion as to the 
etiology of the Veteran's bilateral knee condition.  

However, the December 2009 VA examiner did give a medical opinion 
as to whether the Veteran's right and left knee conditions were 
related to military service or to the Veteran's service-connected 
right foot disability.  In his examination report, the December 
2009 VA examiner noted that the Veteran reported that his left 
and right knee conditions existed since 1975, when he began 
having leg problems following breaking his right foot in June 
1974.  The Veteran reported seeking treatment for his legs at 
that time but was told he was fine because he walked into 
sickbay.  The Veteran reported going to the Seattle VA Medical 
Center after discharge, waited all day but was never seen and 
that he never went back for treatment; the Board notes that no 
timeframe for treatment after discharge is noted.  The Veteran 
then reported that his left knee locked up and gave out while he 
was working at a Navy Exchange in August 2002, at which time he 
tore the cartilage in his left knee.  He reported surgery for his 
torn left meniscus in October 2002 and a left hip replacement in 
2003, though he did not have any symptoms secondary to his hip 
replacement.  

After examination in December 2009, the Veteran was diagnosed 
with bilateral knee osteoarthritis.  In his opinion as to the 
etiology of the Veteran's right knee condition, the VA examiner 
noted that the Veteran was first diagnosed with right knee 
osteoarthritis in December 2004.  While he could not give an 
answer as to the way the Veteran's right knee condition occurred, 
he stated that it was not service-related because there was 
evidence in the medical record explaining the non-relationship.  
He noted that the Veteran's service treatment records noted no 
reported residuals following his right foot fracture.  He further 
noted that civilian medical records clearly stated that his gait 
problem was due to cerebellar ataxia from chronic alcohol use, a 
left hip replacement, and his left knee surgery due to the August 
2002 work-related accident.  The VA examiner stated that 
Dr. D.L.'s own treatment records contraindicate the medical 
conclusion that Dr. D.L. came to in his May 2009 letter.

As to the Veteran's left knee condition, the December 2008 VA 
examiner stated that the Veteran's left knee condition was a 
result of his August 2002 work-related injury, which he noted was 
diagnosed at that time as a fractured femur requiring left knee 
surgery and a left hip replacement.  He noted that the left knee 
condition was not service related because the medical evidence 
from service did not demonstrate any left knee condition or 
residuals of the Veteran's right foot disability.  The VA 
examiner again stated that the private treatment records clearly 
reveal that the Veteran's gait disability is due to his 
cerebellar ataxia from chronic alcohol use, his left hip 
replacement, and the left knee condition stemming from the August 
2002 work-related injury.  He specifically stated that Dr. D.L.'s 
May 2009 letter indicating that there was a gait disturbance as a 
result of the right foot disability is contraindicated by Dr. 
D.L.'s own treatment records.

X-rays taken from both VA examinations were within normal limits 
and did not reveal any degenerative changes.  

Finally, in the Veteran's August 2010 Travel Board hearing, he 
testified that both knees hurt in service from his constant 
standing, walking and climbing ladders.  He indicated that he 
sought treatment for his snapping knees, but was told that 
everyone had snapping knees and was given some medication and 
told to get back to work.  He indicated that his service 
treatment records were approximately an inch and a half thick 
after 20 years of service, showing that he did not seek treatment 
that often and just worked through his pain.  The Veteran and his 
representative also argued at his August 2010 hearing that the 
Veteran's left knee injury in August 2002 was directly a result 
of a weakened left knee resulting from the abuse his knees took 
in service.

The Board also notes that the Veteran's wife submitted a March 
2009 statement indicating that she observed the Veteran using 
absorbine junior and Icy Hot throughout service on his knees.

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

As to a claim to reopen for receipt of new and material evidence, 
a decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Right Knee Claim

In this case, the claim of service connection for a right knee 
condition was denied in an October 2004 rating decision, and the 
Veteran was notified of that decision in an October 2004 letter.  
He did not file a notice of disagreement within one year of that 
decision, instead filing a request to reopen his bilateral knee 
claim in May 2005, which did not note any disagreement with the 
prior October 2004 rating decision.  Accordingly, that October 
2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new and 
material evidence is required to reopen the claim, regardless of 
how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In the October 2004 rating decision, the Veteran was denied 
service connection for his right knee condition because there was 
"no evidence the claimed condition exist[ed]."  The rating 
decision noted that the Veteran's VA examination was negative for 
any complaints or findings of a right knee condition, as was his 
service treatment records.  Thus, the evidence received since 
that time should directly relate to whether the Veteran has been 
diagnosed with a current right knee condition or whether there is 
any evidence of a right knee condition in service.  

The Board finds that such new and material evidence has been 
received in this case.  Specifically, the Board notes that the 
Veteran's right knee was diagnosed with osteoarthritis in 
December 2004.  Additionally, the Veteran's lay testimony 
indicates that he sought treatment for his right knee pain in 
service, but such was not recorded in his service treatment 
records, and that he was just given medication and sent back to 
work.

Such evidence, which was not of record prior to the October 2004 
rating decision, relates directly to the unsubstantiated elements 
of the Veteran's service connection claim.  As such, the evidence 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim of service 
connection for a right knee condition.  Accordingly, the Board 
finds that the evidence received since October 2004 is new and 
material evidence, and the Veteran's claim of service connection 
for a right knee condition is reopened.  See 38 C.F.R. 
§ 3.156(a).  

However, reopening the claim of service connection for a right 
knee condition does not end the inquiry in this case, but now the 
Board must address that claim on the merits.  The Board, however, 
finds that the preponderance of the evidence is against a finding 
that the Veteran's right knee condition was incurred in or due to 
military service, or due to the Veteran's service-connected right 
foot disability, and thus service connection for a right knee 
condition is not warranted on the evidence of record.  

The Board notes that the Veteran was diagnosed during the appeal 
period with osteoarthritis of the right knee and therefore the 
first element of service connection has been met.  However, such 
a diagnosis of right knee osteoarthritis was not made to a 
compensable degree within one year of the Veteran's discharge 
from service, but rather was made many years after discharge.  
Thus, the Veteran's right knee arthritis cannot be presumed to 
have been incurred in or due to military service.  See 38 C.F.R. 
§§ 3.307, 3.309.  However, the Veteran may still establish 
service connection under other service connection principles.  
See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

As noted above, the Veteran's service treatment records do not 
demonstrate that he ever sought any treatment during military 
service for his right knee condition.  The Veteran has, however, 
indicated in his lay testimony that he had pain and snapping in 
his right knee during service for which he attempted to seek 
treatment.  He testified that he was told everyone's knees 
snapped and told to go back to work.  Moreover, the Veteran's 
wife has testified that the Veteran used absorbine junior and Icy 
Hot to relieve the pain in his knees during service.  Thus, the 
Board will resolve all doubt in favor of the Veteran and find 
that the Veteran had an in-service event or injury in service.  

The Board however cannot find service connection for the 
Veteran's right knee condition on the basis of continuity of 
symptomatology.  Specifically, while the Veteran has testified 
that he has had pain in his right knee since military service, 
the Board notes that the private treatment records do not 
demonstrate any right knee treatment until December 2004, several 
years after discharge from service and a more than two years 
after the Veteran's August 2002 left knee injury at work.  

Moreover, while the Veteran has testified that his right knee 
arthritis is due to military service, particularly due to 
standing, walking and climbing ladders, the Veteran is not 
competent to render such a medical opinion in this case.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Instead, the competent medical evidence of record relates the 
Veteran's right knee condition to the gait disturbance as a 
result of either his cerebellar ataxia or his service-connected 
right foot disability.  In this case, the Board lends no 
probative value to the May 2009 letter from Dr. D.L. and instead 
relies on the December 2009 VA examiner's opinion.  See Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999).

The Board notes that the Veteran's first complaint of a gait 
disturbance was in January 2001, at which time he indicated that 
such began approximately a year prior.  At that time the 
Veteran's gait disturbance was shown to be due to his diagnosed 
cerebellar ataxia, not to any right foot disability.  Dr. D.L. at 
that time stated that he believed the Veteran's gait disturbance 
was due to chronic alcohol use and referred the Veteran for 
tests.  The wealth of medical documentation in the record 
indicates that the Veteran's gait disturbance was associated with 
his cerebellar ataxia.  The Board notes that Dr. D.L. accepted 
and concluded as much himself in the September 2004 treatment 
note.  

However, without explanation, Dr. D.L. changed his medical 
opinion in the May 2009 letter to state that the Veteran's gait 
disturbance was secondary to his right foot fracture in service.  
Dr. D.L. cites no medical evidence in service or post-service for 
this conclusion.  Nor does he state a rationale for such a 
conclusion, or why he has suddenly changed his opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Thus, 
the Board lends no probative value to Dr. D.L.'s May 2009 letter 
as to whether there is a relationship between the Veteran's 
military service, particularly his service-connected right foot 
disability, and his current right knee condition.

The rest of the competent medical evidence of record does not 
provide a medical nexus of the Veteran's right knee condition to 
his military service.  The December 2009 VA examiner notes that 
the Veteran's service treatment records do not show any treatment 
in service for his right knee condition and that he is not 
diagnosed with a right knee condition until December 2004.  He 
noted that there were no residuals following the Veteran's right 
foot fracture in service and that the disturbance of the 
Veteran's gait has been related throughout the record to his 
cerebellar ataxia and residuals from his August 2002 accident.

Accordingly, the Board finds that service connection for the 
Veteran's right knee condition must be denied.  See 38 C.F.R. §§ 
3.303, 3.310.

Left Knee Claim

In this case, the claim of service connection for a left knee 
condition was denied in an October 2004 rating decision, and the 
Veteran was notified of that decision in an October 2004 letter.  
He did not file a notice of disagreement within one year of that 
decision, instead filing a request to reopen his bilateral knee 
claim in May 2005, which did not note any disagreement with the 
prior October 2004 rating decision.  Accordingly, that October 
2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new and 
material evidence is required to reopen the claim, regardless of 
how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In the October 2004 rating decision, the Veteran was denied 
service connection for his left knee condition because there was 
"no evidence the claimed condition exist[ed]."  The rating 
decision noted that the Veteran's VA examination was negative for 
any complaints or findings of a left knee condition, as was his 
service treatment records.  Thus, the evidence received since 
that time should directly relate to whether the Veteran has been 
diagnosed with a current left knee condition or whether there is 
any evidence of a left knee condition in service.  

The Board finds that such new and material evidence has been 
received in this case.  Specifically, the Board notes that the 
Veteran's left knee was diagnosed with osteoarthritis in August 
2002.  Such osteoarthritis appears to have pre-existed the 
Veteran's knee injury at work in August 2002.  In fact, the 
Veteran has argued that his left knee injury in August 2002 was a 
result of a weakened left knee from the abuse it took in service 
due to standing, walking and climbing ladders.  The implication 
of the Veteran's testimony is that the Veteran's left knee injury 
in August 2002 would not have occurred but for his left knee 
being weakened due to service.  Such appears to be a plausible 
argument advanced by the Veteran.

Additionally, the Veteran's lay testimony indicates that he 
sought treatment for his left knee pain in service, but such was 
not recorded in his service treatment records, and that he was 
just given medication and sent back to work.

Such evidence, which was not of record prior to the October 2004 
rating decision, relates directly to the unsubstantiated elements 
of the Veteran's service connection claim.  As such, the evidence 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim of service 
connection for a left knee condition.  Accordingly, the Board 
finds that the evidence received since October 2004 is new and 
material evidence, and the Veteran's claim of service connection 
for a left knee condition is reopened.  See 38 C.F.R. § 3.156(a).  

However, reopening the claim of service connection for a left 
knee condition does not end the inquiry in this case, but now the 
Board must address the claim on the merits.  However, the Board 
finds that the preponderance of the evidence is against a finding 
that the Veteran's left knee condition was incurred in or due to 
military service, or due to the Veteran's service-connected right 
foot disability.  Thus, service connection for a left knee 
condition is not warranted on the evidence of record.  

The Board notes that the Veteran was diagnosed during the appeal 
period with osteoarthritis of the left knee status post left knee 
partial mensicusectomy and therefore the first element of service 
connection has been met.  However, such a diagnosis of left knee 
osteoarthritis was not made to a compensable degree within one 
year of the Veteran's discharge from service, but rather was made 
many years after discharge.  Thus, the Veteran's left knee 
arthritis cannot be presumed to have been incurred in or due to 
military service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the 
Veteran may still establish service connection under other 
service connection principles.  See Combee v. Principi, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Moreover, as noted above, while the Veteran's service treatment 
records are negative for any left knee condition or treatment for 
any left knee problems in service.  His lay testimony, however, 
demonstrates that he had pain and snapping in his left knee 
during service and that he attempted to seek treatment for those 
problems but was told to return to work.  The Veteran's wife also 
stated that she saw the Veteran self-treat his left knee symptoms 
during service with absorbine junior and Icy Hot.  Thus, 
resolving all doubt in favor of the Veteran, the Board finds that 
the Veteran had an in-service event or injury.

The Veteran cannot be service connected for his left knee 
condition on the basis of continuity of symptomatology, however, 
because following military service the Veteran did not seek any 
treatment for any left knee condition until August 2002, at which 
time he is shown to have a work-related injury to his left knee.

Moreover, while the Board is cognizant that the Veteran has 
related his left knee condition to military service, particularly 
standing, walking and climbing ladders, the Board notes that the 
Veteran is no more competent to render such an opinion as to this 
left knee as he was to his right, as noted above.  The Board 
notes that such incompetency extends to the Veteran's opinion 
advanced at his August 2010 Board hearing that his left knee was 
weakened as a result of his military service and thus his August 
2002 accident was the result of such weakening of his left knee 
by military service.  See Jandreau, supra; Jones, supra.  Such an 
opinion of a weakening of the left knee requires medical 
expertise which the Veteran has not demonstrated that he 
possesses.

Likewise, as the Board has noted above, the competent medical 
evidence either relates the Veteran's left knee condition to his 
service-connected right foot disability, his cerebellar ataxia or 
August 2002 work-related injury.  For the same reasons as stated 
above, the Board lends no probative value to Dr. D.L.'s May 2009 
letter which relates the Veteran's left knee condition to his 
gait disturbance which is the result of his right foot fracture 
in service.  See Hernandez-Toyens, supra.

Moreover, Dr. K.M.O., the Veteran's orthopedic surgeon in October 
2002, noted that the Veteran's left meniscus tear which 
necessitated a partial mensicusectomy was acute in nature and 
related directly to the Veteran's August 2002 work-related 
injury.  This leaves the Veteran's left knee osteoarthritis as 
potentially related to military service.  

However, as with Veteran's right knee, the December 2009 VA 
examiner's opinion noted that the Veteran's service treatment 
records do not show any treatment in service for his left knee 
condition and that he is not diagnosed with a left knee condition 
until August 2002, when he had a work-related injury.  He noted 
that there were no residuals following the Veteran's right foot 
fracture in service and that the disturbance of the Veteran's 
gait has been related throughout the record to his cerebellar 
ataxia and residuals from his August 2002 accident.  

Since there is no competent evidence of record which relates the 
Veteran's left knee condition to military service, the Board 
finds that service connection for a left knee condition must be 
denied.  See 38 C.F.R. §§ 3.303, 3.310.



Claim for Compensable Evaluation for Residuals of Right 
Fifth Metatarsal Fracture

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. § 4.45 (2010).

The Veteran has appealed his assignment of a noncompensable 
evaluation for his service-connected residuals of right fifth 
metatarsal fracture.  In a May 2005 statement, the Veteran 
indicated at that time that his right foot would be aggravated by 
constantly being on his feet and would ache.  He stated that he 
used Epsom salts approximately two to three times a week after 
work, but that it was never so bad that he would go see a doctor.  
The Veteran further stated in his August 2010 hearing that he 
should be given an increased evaluation because he has an altered 
gait and difficulty balancing as a result of his right foot 
disability.  

The Board notes that the Veteran is currently rated as 
noncompensable under Diagnostic Code 5284, other foot injuries.  
Under Diagnostic Code 5284, a 10 percent disability rating is 
assigned for symptomatology which is moderate in severity.  A 20 
percent disability rating is assignable for symptomatology which 
is moderately severe.  A 30 percent disability rating is 
assignable for symptomatology which is severe.  See 38 C.F.R § 
4.71a, Diagnostic Code 5284 (2010).  The note following that 
Diagnostic Code notes that a 40 percent evaluation is assigned 
for loss of use of the foot.  Id.

The Veteran's private treatment records indicate that in 2001 and 
throughout the appeal period the Veteran complained of balancing 
difficulties and a problem walking and had an altered gait.  He 
was diagnosed with cerebellar ataxia and atrophy.  Throughout the 
record, multiple doctors specifically link those symptoms to the 
Veteran's alcohol use beginning in service.  Such symptoms noted 
with the Veteran's cerebellar ataxia include tremors in his legs, 
use of a cane, and a very board-based ataxic gait.  The Veteran 
never sought treatment specifically for his residuals of his 
right fifth metatarsal fracture throughout the appeal period.

The Veteran filed his claim for increase on May 5, 2005 and 
underwent a VA examination of his right foot in July 2005.  The 
Veteran reported pain in his right foot, particularly when the 
weather changes, when it is damp and when it rains.  The Veteran 
did not report any swelling, redness or difficulty standing or 
walking.  He did not take any medication for the pain that he 
had, nor did he report any flare-ups of pain, but reported that 
the pain and discomfort were present all the time.  The VA 
examiner noted that the Veteran was limited in motion and walked 
with a cane; he was noted as having marked limitation in walking, 
but did not wear corrective shoes or inserts.  The Veteran did 
not report having any surgery on his foot.  The VA examiner noted 
that the Veteran was unable to work because of his limited 
mobility and unsteadiness.  On examination, the Veteran was noted 
as being extremely unsteady on his feet with a totally unsteady, 
wide-based gait.  The VA examiner noted that the Veteran walked 
with a marked shuffle and veered side-to-side.  The Veteran's 
right foot showed no anatomical abnormality visibly or swelling, 
though a bony knob at the base of the fifth metatarsal was noted.  
Such bony knob had fairly marked pain with pressure.  No 
neurological loss of sensation was noted.  The Veteran's right 
foot was noted and being fairly marked in limitation of motion in 
dorsiflexion and plantar flexion, and very marked limitation of 
motion of the fifth metatarsal.  The Veteran did not have any 
hammertoes, a high arch, claw foot, or pes planus of the right 
foot.  The Veteran's Achilles tendon was noted at being at right 
angles with his foot and was without abnormality.  X-rays from 
that VA examination noted that there was an old, solidly healed 
oblique fracture through the mid-shaft of the right fifth 
metatarsal without significant angulation or malalignment.  There 
was no noted DJD or other significant finding of the right foot 
noted.

The Veteran underwent another VA examination in December 2009.  
At that time he reported constant, localized, aching pain in his 
right foot, which was 5 out of 10.  He reported exacerbation of 
the pain by physical activity, though he had pain at rest.  He 
reported relief from Epsom salts, absorbine junior, Icy Hot, 
Motrin and ibuprofen.  He stated that he can function with 
medication.  He noted that he has pain when standing and walking, 
but noted no swelling, fatigue, weakness or stiffness at rest.  
The Veteran reported being unable to work, do moderate yard work, 
play with his grandchildren or stand and cook at his stove for an 
extended period of time.  On examination, the Veteran's feet did 
not demonstrate any signs of abnormal weightbearing or breakdown, 
callosities or any unusual shoe wear pattern.  The Veteran 
necessitated a cane for ambulation due to instability, but did 
not require a brace, crutches, corrective shoes, wheelchair, 
prosthesis or a walker.  The right foot demonstrated painful 
motion, but did not demonstrate any edema, disturbed circulation, 
weakness, atrophy of musculature, tenderness, heat, redness or 
instability.  The Veteran's right great toe had active motion.  
Palpitation of the plantar surface demonstrated moderate 
tenderness, and the Achilles tendon was noted as being normally 
aligned.  The Veteran's right foot was noted as not having any 
pes planus, pes cavus, hammertoes, Morton's Metatarsalgia, hallux 
valgus, or hallux rigidus.  The Veteran had limitations of 
standing and walking for up to 5 minutes, but did not require any 
type of support with his shoes.  X-rays of his right foot at that 
time were within normal limits.  

The Veteran was diagnosed with residuals of a right fifth 
metatarsal fracture which were active and shown as deformity of 
the right fifth metatarsal and tenderness of the right foot.  In 
his opinion for whether the Veteran's right foot disability was 
associated with his bilateral knee disability, the VA examiner 
stated that the Veteran's problems with his gait were due to his 
cerebellar ataxia from chronic alcohol use and left hip 
replacement and left knee surgery in October 2002 due to his 
August 2002 accident at work.

The foregoing evidence demonstrates that the Veteran has a 
moderately painful right foot which has marked limited motion of 
his fifth metatarsal.  The Veteran himself termed his level of 
pain as 5 out of 10 in the most recent VA examination.  Moreover, 
the Veteran's limitation of standing and walking is limited to 5 
minutes.  The Board finds that such symptoms associated with the 
Veteran's residuals of a right fifth metatarsal fracture are more 
closely approximate to moderate symptoms rather than moderately 
severe symptomatology.  Such moderate symptomatology is 
commensurate with a 10 percent evaluation, but no more, under the 
relevant rating criteria.  See 38 C.F.R. §§ 4.7, 4.72, Diagnostic 
Code 5284.

The Board has also considered whether other diagnostic codes 
apply in this case; however, the Veteran was specifically shown 
not to have pes planus (5276); weakness in his foot (5277); claw 
foot or pes cavus (5278); Metatarsalgia (5279); hallux valgus 
(5280); hallux rigidus (5281); hammertoes (5282); or any malunion 
of his tarsal or metatarsal bones (5283).  The Board specifically 
notes that the VA examiners noted the absence of these 
conditions, particularly during the most recent VA examination in 
December 2009, in their reports.  Thus, the Board finds that none 
of the other foot diagnostic codes are applicable in this case.  
See 38 C.F.R. § 4.72, Diagnostic Codes 5276-83 (2010).

Moreover, the Board has also considered whether a remand is 
necessary in order to determine whether the Veteran is entitled 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The evidence of 
record indicates that the Veteran is currently not working and is 
unable to work.  However, such inability to work is not shown by 
the evidence of record to be due to the Veteran's service-
connected residuals of his right fifth metatarsal fracture, but 
rather due to his limited mobility and unsteady gait.  The 
Veteran's unsteady gait and limited mobility was specifically 
related by the most recent VA examiner to the Veteran's 
cerebellar ataxia, left knee condition and left hip replacement.  
None of these conditions are service-connected disabilities.  Nor 
is there any evidence that the Veteran's right foot disability 
causes him to be unable to gain and maintain substantially 
gainful employment.  Accordingly, the Board finds that a remand 
for such an opinion is not required in this case.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Additionally, the Board has considered whether the Veteran's 
residuals of a right fifth metatarsal fracture presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of an extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for consideration 
of additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of 
service connection for a right knee condition is reopened, and to 
that extent only is the appeal granted.

Service connection for a right knee condition is denied.

New and material evidence having been received, the claim of 
service connection for a left knee condition is reopened, and to 
that extent only is the appeal granted.

Service connection for a left knee condition is denied.



A 10 percent evaluation, but no more, for service-connected 
residuals of right fifth metatarsal fracture is granted beginning 
May 5, 2005, the date on which the Veteran filed his claim for an 
increased evaluation.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


